NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MICHAEL FORD,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-1024
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See Dunbar v. State, 89 So. 3d 901 (Fla. 2012); Duncan v.

Moore, 754 So. 2d 708 (Fla. 2000); Dowdy v. Singletary, 704 So. 2d 1052 (Fla. 1998);

Dwyer v. State, 981 So. 2d 606 (Fla. 4th DCA 2008).


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.